Judgments of a Court of Special Sessions of the City of New York, New York County, held by a City Magistrate of the City of New York, rendered on June 27, 1962, convicting defendant on his plea of guilty of violating the New York City Health Code, unanimously reversed, on consent, as evidenced by letter of the Corporation Counsel dated May 13, 1963, -and the causes remanded for further proceedings. (See People v. Malloy, 14 A D 2d 761.) Concur — ■ Rabin, J. P., McNally, Stevens, Eager and Steuer, JJ.